Citation Nr: 0509882	
Decision Date: 04/05/05    Archive Date: 04/15/05

DOCKET NO.  04-07 639	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a left kidney 
disorder, claimed as secondary to a service-connected absent 
right kidney.

2.  Entitlement to a rating in excess of 30 percent for 
absent right kidney.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The appellant is a veteran who had active service from 
September 1965 to September 1967.  These matters are before 
the Board of Veterans' Appeals (Board) on appeal from an 
October 2002 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  
The veteran testified before the undersigned Acting Veterans 
Law Judge at the RO in August 2004.  

The issue of entitlement to service connection for a left 
kidney disorder, claimed as secondary to a service-connected 
absent right kidney, is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

The veteran's right nephrectomy residuals (absent right 
kidney) are limited to complaints of nocturia once or twice 
per night; there is no evidence of nephritis, infection or 
other pathology of his left kidney, or albuminuria with 
edema, or diagnosis or treatment for hypertension.


CONCLUSION OF LAW

A rating in excess of 30 percent is not warranted for the 
veteran's service-connected absent right kidney.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.104, 4.115, 
4.115a, 4.115b, Diagnostic Codes (Codes) 7101, 7500 (2004).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminary Matters

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107.  Regulations 
implementing the VCAA have now been published.  See 38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).  The VCAA and 
implementing regulations apply in the instant case.  In 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), the United 
States Court of Appeals for Veterans Claims (Court) provided 
guidance regarding the notice requirements mandated by the 
VCAA.  

The veteran was notified why his claim (for a rating in 
excess of 30 percent) was denied in the October 2002 rating 
decision and in a February 2004 statement of the case (SOC).  
RO letters in March and December 2003, while not specifically 
mentioning "VCAA," informed the veteran of what evidence 
was needed to substantiate his claim, and of his and VA's 
respective responsibilities in claims development.  While the 
March 2003 letter advised the veteran that he should submit 
additional evidence in support of his claim within 30 days, 
the December 2003 informed him that he had one year to supply 
such evidence.  Regardless, everything (including private 
treatment records and a VA examination report) associated 
with the record since March 2003 has been accepted for the 
record, and considered.  

Regarding timing of notice, it is noteworthy that while the 
VCAA notice here did not precede the decision on appeal (as 
required by Pelegrini v. Principi, 17 Vet. App. 412 (2004)), 
such notice was provided prior to the RO's last adjudication 
and certification to the Board.  The RO has since kept the 
veteran regularly apprised of everything the VCAA requires, 
and he has had more than ample opportunity to 
respond/supplement the record.  He is not prejudiced by any 
notice timing defect.


As to notice content, the 2003 letters advised the veteran 
what type of evidence was needed (i.e., evidence showing a 
worsening of his service-connected disability).  He has 
received all essential notice, and is not prejudiced by any 
technical notice deficiency along the way.  See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004).

Regarding the "duty to assist," the RO has obtained the 
veteran's service medical records and postservice VA and 
private treatment records.  He has been afforded VA 
examinations, most recently in May 2004.  The veteran has not 
identified any pertinent records outstanding.  To this, while 
the veteran testified in August 2004 that he was receiving 
private medical treatment, he specified that this treatment 
was being afforded him for his left kidney, not for his 
absent right kidney.  VA's duties to assist, including those 
mandated by the VCAA, are met.

Factual Basis

An October 1977 private inpatient treatment record includes a 
diagnosis of right hydronephrosis.  The veteran's right 
kidney was determined to be non-functioning.  His right 
kidney was removed (nephrectomy) in the course of his 
hospital admission.  

A September 1992 private medical record shows a diagnosis of 
prostatitis, resolved.

An October 1994 private outpatient record includes diagnoses 
of prostatitis and solitary left kidney.  Renal ultrasound 
testing was noted to show a normal left kidney.  

On VA nephritis examination in January 1997 a history of 
right kidney removal in 1977 was noted.  The veteran reported 
that he had no bladder problems, and his blood pressure was 
measured as 120/70.  No masses in the abdomen was observed on 
examination.  The diagnoses were:  status post right kidney 
pyelotomy on the right for ureteropelvic sternosis and 
hydronephrosis in 1976, status post right nephrectomy for 
hydronephrosis in 1977, and history of pyelonephritis.  


A September 1999 private medical record notes a history of 
kidney stone disease.  The diagnoses included kidney stone 
disease, small left renal calculus, solitary left kidney, 
recent left flank pain and hematuria (resolved), and recent 
prostatitis symptoms (resolved).  

A February 2002 VA clinic note shows a blood pressure finding 
of 133/80.

An August 2002 private medical record shows that examination 
of the veteran revealed no palpable masses.  

On May 2004 VA genitourinary examination the veteran 
indicated that his only kidney-related symptoms were that of 
nocturia once or twice per night.  Normal renal function in 
August 2002 was noted.  Neither proteinuria nor hematuria was 
noted to exist.  The veteran was also noted to have normal 
blood pressure.  Examination of the veteran was essentially 
negative.  His blood pressure was 130/80.  No peripheral 
edema was observed.  Status post right nephrectomy was 
diagnosed.  A left kidney renal stone was also observed.  

The veteran testified before the undersigned in August 2004.  
He complained of left kidney swelling, pain with urination, 
and occasional kidney stones.  See page four of hearing 
transcript.  He denied missing work due to kidney-related 
problems.  See page five of hearing transcript.  

Laws and Regulations/Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.


When a question arises as to which of two ratings under a 
particular Code applies, the higher evaluation is assigned if 
the disability picture more closely approximates the criteria 
for the higher rating; otherwise, the lower rating is 
assigned.  38 C.F.R. § 4.7.  

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.

The veteran's service-connected absent right kidney is rated 
30 percent under Diagnostic Code (Code) 7500.  See October 
2002 rating decision.  Under Code 7500, removal of a kidney 
is rated as a minimum 30 percent disabling.  Alternatively, 
the removal of a kidney may be rated as renal dysfunction if 
there is nephritis, infection, or pathology of the remaining 
kidney.  38 C.F.R. § 4.115b.  Here, while the presence of a 
kidney stone was reported (this matter is addressed in the 
REMAND portion of this decision), the objective evidence does 
not suggest the existence of any of these factors.  
Consequently, rating as renal dysfunction under 38 C.F.R. § 
4.115a is not applicable.  The veteran contends that he is 
entitled to assignment of a higher disability rating.  A 60 
percent rating is provided for renal dysfunction where there 
is constant albuminuria with some edema; or definite decrease 
in kidney function; or hypertension at least 40 percent 
disabling under Code 7101.  38 C.F.R. § 4.115a.  Code 7101 
provides that hypertension is 40 percent disabling where the 
diastolic pressure is predominantly 120 or more.  38 C.F.R. § 
4.104, Code 7101.  None of these required manifestations for 
a higher disability rating are objectively demonstrated here.

Albuminuria, or protein in the urine, has not been manifest 
and is certainly not currently shown to be constant.  To 
this, on VA examination in May 2004 no history of proteinuria 
was reported.  There was also no evidence of edema on May 
2004 VA examination.  As a layperson, the veteran is not 
competent to offer an opinion which requires specialized 
medical knowledge, such as a diagnosis or etiological 
opinion.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).


Finally, there is no competent medical evidence that the 
veteran's diastolic pressure is predominantly 120 or more.  
Diastolic pressure is noted by the bottom number in a blood 
pressure reading.  The record reveals no blood pressure 
reading with a diastolic pressure of 120 or above and the 
veteran's blood pressure on the most recent VA examination in 
May 2004 was 130/80.  All other recorded diastolic readings 
have been below 120.  The veteran's diastolic pressure is 
therefore not predominantly 120 or more.

Accordingly, a rating in excess of 30 percent is not for 
assignment.  Here, the negative objective evidence is 
dispositive of the matter and entitlement to a rating in 
excess of 30 percent is not warranted.  The disability 
picture presented does not reflect symptoms or a symptom 
combination sufficient to satisfy the criteria for a higher 
rating under any applicable diagnostic code.  Consequently, 
the claim must be denied.


ORDER

A rating in excess of 30 percent for absent right kidney is 
denied.


REMAND

In the course of his August 2004 hearing before the 
undersigned, the veteran testified that he was treated by a 
"family doctor" [private physician] for his claimed left 
kidney disorder.  Review of the claims folder shows that the 
most recent private medical records on file are dated in 
August 2002.  Further development to obtain such records is 
indicated.  

The veteran claims that he has a left kidney disorder which 
is essentially proximately related to his service-connected 
absent right kidney disability.  On recent May 2004 VA 
genitourinary examination the veteran claimed of nocturia 
once or twice per night.  The presence of a left kidney stone 
was also reported.  However, an opinion as to whether the 
veteran had a left kidney disorder which was related to the 
absence of his right kidney was not supplied.  To assure a 
full and fair adjudication of the veteran's claim, and as 
pointed out on page nine of the August 2004 hearing 
transcript, further development of medical evidence is also 
needed.

The Board also observes that the Court has held that, when 
aggravation of a nonservice-connected condition is 
proximately due to or the result of a service-connected 
condition, the veteran shall be compensated for the degree of 
disability over and above the degree of disability existing 
prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439 
(1995).

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The veteran should be asked to 
identify all sources of private medical 
treatment he has received for his left 
kidney disorder since August 2002.  The 
RO should obtain complete copies of 
treatment records from all identified 
sources.  

2.  The RO should then arrange for a 
special VA genitourinary examination to 
ascertain whether the veteran has a left 
kidney disability and if so, its likely 
etiology.  Any indicated tests or studies 
should be conducted.  The veteran's 
claims folder must be available to, and 
reviewed by, the examiner in conjunction 
with the examination.  The examiner 
should specifically opine whether there 
is a current left kidney disability, and 
if so, whether such disability was, at 
least as likely as not, (a probability of 
50 percent or greater) caused or 
aggravated by the veteran's service-
connected absent right kidney.  The 
examiner should explain the rationale for 
any opinion given.  


3.  After the development ordered above 
is completed, the RO should re-adjudicate 
the remaining claim.  If it remains 
denied, the RO should issue an 
appropriate supplemental SOC (SSOC), and 
give the veteran and his representative 
the opportunity to respond.  Thereafter, 
the case should be returned to the Board 
for further review, if otherwise in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                     
______________________________________________
	RONALD W. SCHOLZ
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


